Citation Nr: 0734705	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  97-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis, right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1983 to June 1993.  
The claims file also reflects that the veteran had active 
duty from January 2003 to April 2004, and was also apparently 
recalled to active duty as part of Operation Enduring Freedom 
from October 2006 through July 2007, although no official 
service department separation records have been obtained.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The Board Remanded the 
appeal in October 2001 and in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's January 1996 claim for service connection for 
sinusitis is based on a claim that he incurred this disorder 
during his 10 years of active service from 1983 to 1993.  No 
diagnosis of sinusits was assigned on VA examination 
conducted in 1996.  While VA treatment records dated in 2001 
disclose that the veteran was being treated for allergic 
rhinopharyngitis, the veteran has not service connection for 
this disorder.  On VA examination conducted in August 2002, a 
diagnosis of sinusitis was assigned, but the examiner did not 
provide an opinion as to whether that disorder was related to 
the veteran's service.  

Service medical records submitted by the veteran dated from 
2003 through March 2004 are devoid of evidence of treatment 
of sinusitis, but the history completed by the provider for 
separation examination purposes in March 2004 states that the 
veteran was treated for sinus-related symptoms five times.  
Thus, it appears the service medical records obtained from 
that period of service are not complete.  

Post-service VA records dated in 2005 indicate that the 
veteran was under treatment for sinusitis, controlled.  In 
contrast, the examiner who conducted VA examination in June 
2005 declined to assign a diagnosis of sinusitis, as 
radiologic examination was negative.  However, the examiner 
did not discuss the evidence favorable to the veteran's 
claim, such as the March 2004 separation examination report 
or the subsequent VA treatment records which note a diagnosis 
of sinusitis.  

Finally, the veteran has now completed a third period of 
service.  Appellate review cannot be completed in the absence 
of the complete service medical records from the veteran's 
second period of service, service medical records from the 
veteran's third period of service, and a clinical opinion 
which addresses all the evidence of record, including that 
from and subsequent to his second and third periods of 
service.  The Board notes it is not clear whether the 
clinical providers have distinguished between symptoms of 
sinusitis and symptoms related to allergic rhinitis or 
allergic rhinopharyngitis, for which no claim of service 
connection has been submitted, or whether such a distinction 
is possible.  

The veteran first submitted a claim for service connection 
for a bilateral knee disorder in 1996.  The veteran's claim 
for service connection for a knee disorder was granted by a 
rating decision issued in November 1996.  The veteran 
disagreed with the initial evaluation assigned for a 
bilateral knee disorder, and the claim for an increased 
initial award for service-connected disability of the knees 
has since remained continuously in appellate status, a period 
of more than 10 years.  As noted above, the veteran has now 
apparently served two additional period of active duty.  The 
additional service clinical records are relevant to the 
assignment of initial evaluations for the veteran's right and 
left knee disabilities, especially since the possibility of 
staged ratings must be considered, even though the veteran 
cannot receive disability compensation during periods of 
active duty.  

It is unfortunate that a variety of circumstances have so 
delayed adjudication on the veteran's initial claim that he 
now apparently has two additional periods of active service.  
The Board regrets the additional delay which will result from 
the remand of these claims.  However, it is the Board's 
opinion that adjudication of the initial evaluation for 
service-connected right and left knee disabilities may not be 
concluded in the absence of the records from and subsequent 
to the veteran's apparent second and third periods of 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that the claim for 
service connection for sinusitis will be 
reviewed for incurrence or aggravation 
during each period of active service, to 
include his second and third periods of 
active duty.  Advise the veteran that 
service connection for sinusitis may be 
granted if he had sinusitis related to his 
service at any time during the pendency of 
his claim, even if the disability resolves 
prior to adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 
(2007).  

2.  Ask the veteran if he is still a 
member of a reserve component.  Request 
that the reserve component provide a copy 
of the veteran's complete file, including 
his active duty service medical records, 
his inactive duty reserve medical records, 
including reserve component records from 
1993 through 2003, and all available 
personnel and administrative records.  If 
the veteran's records have been retired, 
request the records from the location to 
which the reserve component retired the 
files.  If any records for the veteran may 
have been sent to the National Personnel 
Records Center, request those records.  

3.  Obtain the veteran's complete VA 
outpatient treatment records pertaining to 
treatment of any respiratory disorder from 
1993 to 2003.  In particular, obtain the 
earliest available VA treatment records 
pertaining to the respiratory system or 
treatment of allergic rhinitis, especially 
any records prior to 2001, the earliest 
documented date of treatment of a 
respiratory disorder or complaints.  

Obtain complete VA treatment records 
following the veteran's active duty 
periods ending in 2004 and 2007.  

4.  Afford the veteran an opportunity to 
identify any private treatment of 
sinusitis or a respiratory disorder, 
especially clinical records prior to 2001.

5.  Notify the veteran of alternate types 
of evidence, which might assist the 
veteran to establish that he had sinusitis 
chronically and continuously following his 
first, second, or third period of service, 
or which would establish the severity of 
knee disability (right or left or both).  
The veteran should be advised to submit or 
identify any evidence that evidence 
proximate to his service discharge in June 
1993 would be the most persuasive evidence 
available to demonstrate the chronicity of 
sinusitis following that period of 
service.  The veteran should be advised to 
submit or identify relevant evidence, to 
include, but not limited to, private 
clinical records, insurance records, 
employment records, statements from 
individuals who worked with or observed 
him proximate to service, medical 
evaluations conducted for employment, 
insurance, or education purposes, pharmacy 
records, or the like.  

6.  Afford the veteran VA 
otorhinolaryngology examination for the 
purpose of determining whether the 
veteran's sinusitis is etiologically 
related to any of the veteran's three 
periods of military service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to review 
service medical records from each period 
of service, and to review relevant post-
service VA treatment records and VA 
examination reports, as well as other 
relevant evidence which may be added to 
the claims files on Remand, and the 
examiner should be provided with a copy of 
this Remand.  The examiner should be 
advised that the veteran is seeking 
service connection only for sinusitis, and 
not any other disorder.  The examiner 
should answer the following questions:

(a).  Is it at least as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) that the veteran (i) incurred 
sinusitis during or as a result of his 
first period of service, which ended in 
June 1993, or (ii) had sinusitis 
chronically and continuously following 
that period of service?  

(b)  Is it at least as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) that the veteran (i) incurred 
sinusitis during or as a result of his 
second period of service, which ended in 
April 2004, or (ii) had sinusitis 
chronically and continuously following 
that period of service?  

(c)  Is it at least as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) that the veteran (a) incurred 
sinusitis during or as a result of his 
third period of service, which apparently 
ended in 2007, or (b) had sinusitis 
chronically and continuously following 
that period of service?  

The examiner should provide a written 
summary of the relevant medical evidence 
reviewed, and a rationale for all opinions 
expressed.  If the veteran's sinusitis is 
secondary to a disorder for which service 
connection is not in effect, the examiner 
should so state.  

7.  Afford the veteran VA examination of 
each knee.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
report must include ranges of motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The examiner should identify and 
completely describe all current 
symptomatology.  If symptoms of the 
veteran's right or left disability 
increased (changed) in severity since 
1996, when the veteran originally filed 
the claim on appeal, the examiner should 
indicate when such increase(s) (or 
decrease) in severity was/were manifested.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

8.  Readjudicate the claim for service 
connection for sinusitis and the claims 
for increased initial evaluations for 
right and left knee disabilities.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental SOC (SSOC) which 
addresses all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond before 
the case is returned to the Board of 
Veterans' Appeals (Board) for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



